         1:19-cv-02870-JMC             Date Filed 08/25/20         Entry Number 20    Page 1 of 4




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF SOUTH CAROLINA
                                        AIKEN DIVISION

Deborah W. Wood on behalf of minor     )
J.T.D.,                                )
                                       )
                                       )                       Civil Action No.: 1:19-cv-02870-JMC
                      Plaintiff,       )
                                       )
       v.                              )                                    ORDER
                                       )
                                       )
Andrew M. Saul, Commissioner of Social )
Security Administration,               )
                                       )
                      Defendant.       )
____________________________________)

           This matter is before the court for review of the Magistrate Judge’s Report and

Recommendation (“Report”) filed on July 6, 2020. (ECF No. 15.) The Report addresses the claim

of Plaintiff Shannon Bryant, appearing on behalf of her minor son, J.T.D.1 (“Plaintiff”), for

Supplemental Security Income (“SSI”). The Report recommends that the court reverse the decision

of the Commissioner of Social Security Administration (“the Commissioner”) and remand the

matter for further administrative proceedings. (Id. at 38.) For the reasons stated herein, the court

ACCEPTS the Report, REVERSES the decision of the Commissioner, and REMANDS the

action for additional administrative proceedings.

                         I. FACTUAL AND PROCEDURAL BACKGROUND

           The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (Id. at 1-28.) As brief background, the Administrative Law Judge

(“ALJ”) determined Plaintiff was not disabled for purposes of the Social Security Act (“the Act”)

and denied Plaintiff’s claim for SSI. (ECF No. 9-2 at 30.) The ALJ found Plaintiff had the severe


1
    For the sake of clarity, the Order refers to J.T.D. as “Plaintiff.”

                                                          1
       1:19-cv-02870-JMC        Date Filed 08/25/20       Entry Number 20        Page 2 of 4




impairment of attention deficit hyperactivity disorder and the non-severe impairment of insomnia.

(Id. at 16.) Due to Plaintiff’s status as a minor, the ALJ analyzed Plaintiff’s impairments by

examining six functional equivalence categories and explaining that if Plaintiff had either one

extreme limitation or two marked limitations in the six categories, his impairments would

functionally equal a Listing. (Id. at 15-16, 23.) The ALJ ultimately concluded Plaintiff had a

marked limitation in only one category, and less-than-marked limitations in two other categories,

including: when attending and completing tasks, and acquiring and using information. (Id. at 24-

27.)

        Thereafter the Appeals Council (“the Council”) denied Plaintiff’s request for review. (Id.

at 1.) Thus, the ALJ’s decision became the final decision of the Commissioner. (Id.) See also

Meyer v. Astrue, 662 F.3d 700, 704 (4th Cir. 2011) (stating an ALJ’s decision was the final decision

of the Commissioner when the Council denied a request for review); Higginbotham v. Barnhart,

405 F.3d 332, 336 (5th Cir. 2005) (holding the Commissioner’s “final decision” includes when the

Council denies a request for review). Plaintiff filed the instant action on August 6, 2019. (ECF No.

1.)

        Subsequently, the Magistrate Judge issued the Report suggesting this case be reversed and

remanded because the ALJ failed to properly assess Plaintiff’s limitations. (ECF No. 15 at 37-38.)

Specifically, the Magistrate Judge found the ALJ correctly cited some evidence indicating less-

than-marked limitations in the area of attending and completing tasks for Plaintiff, yet the ALJ

failed to “reconcile that evidence” with other evidence suggesting stronger limitations. (Id. at 37.)

Moreover, the Magistrate Judge emphasized the Fourth Circuit’s requirement that ALJs “build an

accurate and logical bridge from the evidence to [their] conclusion[s].” Brown v. Comm’r of Soc.

Sec., 846 F.3d 656, 663 (4th Cir. 2017) (exhorting ALJs to “[s]how your work”). The Magistrate



                                                 2
      1:19-cv-02870-JMC         Date Filed 08/25/20       Entry Number 20        Page 3 of 4




Judge further observed the Commissioner admitted the record surrounding “Plaintiff’s ability to

attend and complete tasks is incomplete and lacks clarity.” (Id. at 33.) Ultimately, the Magistrate

Judge disagreed with the Commissioner’s claim that the overall record cured deficiencies within

the ALJ’s decision, instead finding the court was “left to guess about how the ALJ arrived at his

conclusion” and recommending remand. (Id. at 33-34, 38 (quoting Mascio v. Colvin, 780 F.3d 632,

637 (4th Cir. 2015).)

       On July 6, 2020, the parties were apprised of their opportunity to file specific objections to

the Report. (ECF No. 15 at 40.) On July 20, 2020, the Commissioner informed the court he would

not offer objections. (ECF No. 16.) Plaintiff has similarly not objected to the Report.

                                   II. STANDARD OF REVIEW

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270-71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report and Recommendation to which specific objections are made. See 28

U.S.C. § 636(b)(1); see also FED. R. CIV. P. 72(b)(3). If no party offers specific objections to the

Magistrate Judge’s Report, the court is not required to give any explanation for adopting the

Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely

filed objection, a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation.”

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (emphasis added)

(quoting FED. R. CIV. P. 72 advisory committee’s note). Furthermore, a failure to file specific,



                                                 3
      1:19-cv-02870-JMC         Date Filed 08/25/20       Entry Number 20        Page 4 of 4




written objections to the Report results in a party’s waiver of the right to appeal from the judgment

of the court based upon such recommendation. 28 U.S.C. § 636(b)(1). Thus, the court may accept,

reject, or modify, in whole or in part, the Magistrate Judge’s recommendation or recommit the

matter with instructions. Id.

                                          III. DISCUSSION

         Here, the court has carefully examined the findings of the Report and concludes the

 ALJ’s decision was not supported by substantial evidence. (ECF No. 15 at 28-39.) The

 Commissioner notified the court he will not file objections (ECF No. 16) and Plaintiff has

 likewise offered no objections. The court discerns no clear error on the face of the Report.

 Accordingly, the court adopts the Report herein.

                                         IV. CONCLUSION

       After a thorough review of the Report and the record in this case, the court ACCEPTS the

Magistrate Judge’s Report and Recommendation (ECF No. 15) and incorporates it herein.

Therefore, the decision of the Commissioner of Social Security Administration is REVERSED,

and this case is REMANDED for further administrative action pursuant to sentence four of 42

U.S.C. § 405(g).

       IT IS SO ORDERED.




                                                     United States District Judge
August 25, 2020
Columbia, South Carolina




                                                 4
